             Case 1:20-mj-00311-CFH Document 5 Filed 06/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

               v.                                              Case No. 1:20-MJ-311 (CFH)


Jhajuan Sabb         Defendant


CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE



    ORDER APPOINTING THE OFFICE OF THE FEDERAL PUBLIC DEFENDER



       Because the above-named person has testified under oath or has otherwise satisfied this
court that he or she (1) is financially unable to employ counsel and (2) does not wish to waive
counsel, and because the interests of justice so require;


       It is hereby ORDERED that:


       The Office of the Federal Public Defender for the Northern District of New York is
assigned representation of the above-named defendant.




Dated: June 8, 2020
